DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant Art:
	D1: Hirakura (US 20180047321)
	D2: Suzuki (US 6065231)
	D3: Cooke (US 7509946)

With regard to claim 1, D1 teaches a method for controlling an optical device, in at least figure 1, including a movable section ([0016]; movable section) including an optical section (112) that refracts incident video image light ([0004]) in accordance with an angle of incidence of the video image light and outputs the refracted video image light and a holding section that supports the optical section ([0054]; incident angle of the 
However D1 fails to expressly disclose the trapezoidal wave has a first flat section where first voltage is applied for a first period, a second flat section where second voltage higher than the first voltage is applied for a second period, and a third flat section where third voltage higher than the first voltage and lower than the second voltage is applied for a third period after the first voltage is applied and before the second voltage is applied; wherein the third flat section is between and parallel to the first flat section and the second flat section.
	In a related endeavor, D2 and D3 fail to remedy the deficiencies of D1 with regard to the trapezoidal wave has a first flat section where first voltage is applied for a first period, a second flat section where second voltage higher than the first voltage is applied for a second period, and a third flat section where third voltage higher than the first voltage and lower than the second voltage is applied for a third period after the first voltage is applied and before the second voltage is applied; wherein the third flat section is between and parallel to the first flat section and the second flat section.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 02/23/2022, the above subject matter has been found to be in a state of allowance.
With regard to claims 2-6, the claims depend from an allowable base claim and are therefore also allowable.


With regard to claim 7, D1 teaches an optical device, in at least figure 1 and 4, comprising: a movable section (22) including an optical section (21) that refracts incident video image light ([0004]) in accordance with an angle of incidence of the video image light and outputs the refracted video image light and a holding section that supports the optical section ([0054]; incident angle of the picture); an actuator ([0016]; actuator/swing) that causes the movable section to swing; and a drive circuit that applies a drive signal ([0016]; drive signal) to the actuator, wherein the drive signal is a wave having a trapezoidal waveform ([0016]).
However D1 fails to expressly disclose the trapezoidal wave has a first flat section where first voltage is applied for a first period, a second flat section where second voltage higher than the first voltage is applied for a second period, and a third flat section where third voltage higher than the first voltage and lower than the second voltage is applied for a third period after the first voltage is applied and before the second voltage is applied; wherein the third flat section is between and parallel to the first flat section and the second flat section.
	In a related endeavor, D2 and D3 fail to remedy the deficiencies of D1 with regard to the trapezoidal wave has a first flat section where first voltage is applied for a first period, a second flat section where second voltage higher than the first voltage is applied for a second period, and a third flat section where third voltage higher than the first voltage and lower than the second voltage is applied for a third period after the first 
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 02/23/2022, the above subject matter has been found to be in a state of allowance.
With regard to claims8, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872